DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          CSC SERVICEWORKS, INC., a Delaware corporation,
                         Appellant,

                                      v.

     BOCA BAYOU CONDOMINIUM ASSOCIATION, INC., a Florida
      corporation and COMMERCIAL LAUNDRIES, INC., a Florida
                           corporation,
                            Appellees.

                              No. 4D17-0974

                              [March 7, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    David    E.    French,    Judge;   L.T.    Case    No.
502016CA011456XXXXMBAJ.

   Monica Tirado of Reiner & Reiner, P.A., Miami, for appellant.

   Lilliana M. Farinas-Sabogal and Howard Perl of Becker & Poliakoff,
P.A., Coral Gables, for appellee Boca Bayou Condominium Association,
Inc., a Florida corporation.

  Rodney W. Bryson II, West Palm Beach, for appellee Commercial
Laundries, Inc., a Florida corporation.

DAMOORGIAN, J.

   Appellant, CSC Serviceworks, Inc., appeals a final judgment entered in
favor of Boca Bayou Condominium Association, Inc. (“the Association”)
and Commercial Laundries, Inc. (“Commercial”) (collectively “the
Defendants”) in its unlawful detainer lawsuit. For the reasons discussed
below, we affirm the final judgment.

   By way of background, Appellant, a self-service laundry equipment
provider, entered into a seven year written laundry space lease (“the
Lease”) with the Association in September of 2000. The Lease provided
that Appellant would furnish and install commercial washers and dryers
in each of the Association’s twenty-six laundry rooms. The Lease also
included a right of first refusal clause which survived for one year after the
expiration of the Lease. Prior to the expiration of the initial Lease, the
parties elected to extend the Lease for an additional seven years. When
the extended written Lease expired in October of 2014, Appellant
continued to occupy the laundry rooms and pay the Association rent on a
month-to-month basis. This arrangement continued for nearly two years
before the Association began receiving various complaints from the
residents.

    In 2016, the Association began to solicit bids for the lease of the laundry
rooms. Appellant actively participated in the bidding process; however,
the Association ultimately selected Commercial as its new laundry service
provider. On August 16, 2016, the Association sent Appellant a letter
canceling the Lease and asking when it could expect Appellant to remove
its machines. Shortly thereafter, on August 25, 2016, Commercial also
contacted Appellant and inquired as to when the machines would be
removed. Appellant’s representative responded that she would “schedule
something.”      The following day, Commercial emailed the same
representative advising that its machines would be arriving on September
21, 2016 and asking that Appellant remove its machines by September 27,
2016. Appellant’s representative did not respond to the email. On August
31, 2016, Commercial again contacted Appellant’s representative to
schedule a definite removal date. The representative responded that she
would contact an installation technician about scheduling something and
would follow-up after she made some progress. Appellant’s representative
never followed-up as promised.

   During a September 19, 2016 meeting with the Association and
Commercial, Appellant’s representative informed the parties that
Appellant intended to enforce its right of first refusal. That same day, the
Association’s attorney emailed Appellant advising that the right of refusal
had been rejected. When Commercial arrived to install its machines as
scheduled on September 27, 2016, Appellant’s machines were still
connected to the laundry rooms’ water and electric hook-ups. With the
Association’s approval, Commercial disconnected each one of Appellant’s
machines and moved them aside. At no point in time were Appellant’s
machines removed from the laundry rooms and none of the machines were
damaged. Appellant was never denied access to the unlocked laundry
rooms nor to its machines. On October 3, 2016, the Association sent
Appellant a pre-suit demand letter advising that if Appellant did not
remove its machines from the laundry rooms within fifteen days, the
Association would commence a tenant eviction action. Appellant complied
and removed its machines before any formal eviction proceeding was
commenced.


                                      2
   Appellant thereafter sued the Defendants, alleging causes of actions for
breach of the lease agreement, tortious interference, conversion, and
unlawful detainer. 1 After Appellant successfully moved to sever its claims
and try the unlawful detainer claim separately, the matter proceeded to a
jury trial. At the close of evidence, Appellant moved for a directed verdict,
arguing that by disconnecting its machines without legal process or
Appellant’s knowledge and consent, the Defendants undisputedly ousted
Appellant of possession of the laundry rooms. The court denied the motion
and the jury ultimately rendered a verdict in favor of the Defendants. This
appeal follows.

    Appellant argues that the court erred in denying its motion for directed
verdict because the undisputed evidence at trial established that while
Appellant was in possession of the laundry rooms, the Defendants
disconnected its machines and, for all intents and purposes, retook
possession of the laundry rooms without legal process. For much of the
same reason, Appellant also argues that the jury’s verdict is not supported
by competent substantial evidence. The Defendants counter that the court
correctly denied the motion because Appellant’s machines were never
physically removed from the laundry rooms and the act of “disconnecting”
is not equivalent to “dispossessing.” We agree with the Defendants.

   Section 82.02, Florida Statutes, provides that “[n]o person who enters
without consent in a peaceable, easy and open manner into any lands or
tenements shall hold them afterwards against the consent of the party
entitled to possession.” § 82.02(1), Fla. Stat. (2017).

       The entry and detainer action is designed to compel the party
       out of actual possession, whether the real owner and as such
       entitled to the Ultimate right of possession, or not, to respect
       the actual Present possession of another, wrongful though it
       might be, by requiring him, in order to obtain the possession
       he claims to be his, to resort to legal channels, such as a suit
       for ejectment, or trespass to try title, or removal of tennant
       proceedings under Sec. 83.20 et seq.

Floro v. Parker, 205 So. 2d 363, 367 (Fla. 2d DCA 1967) (citations omitted).
The salient questions in an unlawful detainer action, therefore, are
whether: (1) plaintiff was in peaceful possession of the property; (2) plaintiff
was ousted of actual possession of the property; and (3) defendant
withheld possession of the property from plaintiff without consent or legal
process. See id.

1   Only the unlawful detainer action is before this Court.

                                            3
    We hold that the Defendants’ act of disconnecting the machines and
moving them to the other side of the laundry rooms did not have the effect
of ousting Appellant of its possession of the laundry rooms as
contemplated under the unlawful detainer statute. Any connection rights
that Appellant may have had were related to its leasehold interest which,
as acknowledged by Appellant, was not at issue in the unlawful detainer
action. See § 82.05, Fla. Stat. (2017) (providing that “[n]o question of title,
but only right of possession and damages, is involved in the action” of
unlawful detainer); Se. Fid. Ins. Co. v. Berman, 231 So. 2d 249, 251 (Fla.
3d DCA 1970) (reiterating that “[t]he gist of an action for unlawful detainer
is the unlawful withholding of possession by the defendant,” and holding
that an unlawful detainer action “is not the proper remedy where it is
obvious to the trial judge that plaintiff is substantially seeking an
adjudication of title”).

   Appellant nonetheless maintains that the holding in R. Bodden Coin-Op
Laundry, Inc. v. Brandychase Condominium Ass’n, 557 So. 2d 663 (Fla. 2d
DCA 1990), which involved a dispute between a laundry service provider
and a condo association regarding the possession of laundry rooms,
supports reversal in this case. We disagree. Unlike in the instant case,
Bodden involved a situation where an association removed the plaintiff’s
machines from the laundry rooms, transported them to a warehouse, and
refused to release the machines to the plaintiff for a period of time. Id. at
664. The holding in Bodden, therefore, is not applicable to the facts in
this case as Appellant’s machines were not removed from the laundry
rooms.

   Our holding is further supported by the historical context within which
the unlawful detainer action originated. As explained by the court in Floro,
the unlawful detainer action has its origins in an English criminal statute:

      which denounced as a crime the practice of subverting actual
      possession by the employment of force, even though the
      possession of the one forcibly displaced was itself wrongful.
      The reason for the original statute, as well as the later English
      statutes, was to prevent breaches of the peace which arose
      when one person would enter upon the land of another and,
      frequently by sheer physical power, oust the other from
      peaceful, albeit wrongful, possession.

205 So. 2d at 366. In other words, unlawful detainer actions are, and have
always been, about actual physical dispossession of real property, not
constructive or useful dispossession.


                                      4
    Accordingly, we hold that the trial court correctly denied the motion for
directed verdict because the evidence did not support the plaintiff’s claim
for unlawful detainer.

   Affirmed.

WARNER and MAY, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     5